— In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Board of Education of the Harrison Central School District dated May 17, 2006, which terminated the petitioner’s employment as a head custodian at a school, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Nicolai, J.), entered August 21, 2007, which denied the petition and dismissed the proceeding.
*670Ordered that the judgment is affirmed, with costs.
This appeal arises from a disciplinary proceeding which resulted in the termination of the petitioner’s employment as the head custodian at a school in the Harrison Central School District (hereinafter the District). The petitioner alleged that members of the respondent Board of Education of the Harrison Central School District (hereinafter the Board) received ex parte information about the charges from the District’s attorneys and the Superintendent of Schools. He also claimed that he was denied due process by the Superintendent’s statement to members of the Board before the charges were brought that he believed that charges could be sustained.
Contrary to the petitioner’s contention, the District established that the Board did not prejudge the matter or rely on any improperly-obtained information in making its determination (see State Administrative Procedure Act § 307 [2]; Matter of 1616 Second Ave. Rest. v New York State Liq. Auth., 75 NY2d 158, 161-162 [1990]; Matter of Joseph v Stolzenberg, 198 AD2d 506 [1993]). Mastro, J.P., Fisher, Dillon and Balkin, JJ., concur.